Order denying motion to strike certain allegations from the amended complaint reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, by striking out the entire complaint, with leave to respondent to serve a second amended complaint within ten days. There are so many irrelevant and immaterial allegations in the complaint that to strike them out would leave a meaningless pleading. It is, therefore, necessary to have a second amended complaint. (Gutta Percha & Rubier Mfg. Co. v. Holman, 150 App. Div. 678; International Railway Co. v. Jaggard, 204 id. 67.) Plaintiff seeks to state a cause of action out of a claim that defendants have conspired to sell the stock of defendant bank by illegal methods, including a violation of the Federal statute; that in the course of these illegal transactions one of the defendants subscribed for stock in defendant bank in the name of plaintiff, without authority so to do, and that, by duress of some of defendants in behalf of all of them, plaintiff was compelled to make payments on account of said stock. If plaintiff will comply with section 241 of the Civil Practice Act by alleging a plain and concise statement of material facts, but not the evidence by which they are to be proved, he will be able to avoid, at least, any further motions to strike out. Lazansky, P. J., Young, Seudder, Tompkins and Davis, JJ., concur.